NUMBER 13-11-00422-CR

                                      COURT OF APPEALS

                            THIRTEENTH DISTRICT OF TEXAS

                              CORPUS CHRISTI - EDINBURG


STEVEN PAUL SKINNER A/K/A STEVEN
SKINNER A/K/A STEVEN PAUL SKINNER,                                                           Appellant,


                                                      v.

THE STATE OF TEXAS,                                                                            Appellee.


                        On appeal from the 252nd District Court
                             of Jefferson County, Texas.


                                   MEMORANDUM OPINION

      Before Chief Justice Valdez and Justices Rodriguez and Garza
                Memorandum Opinion by Chief Justice Valdez
        Appellant, Steven Paul Skinner a/k/a Steven Skinner a/k/a Steven Paul Skinner ,1

pleaded guilty to possession of a controlled substance, hydrocodone, in an amount


        1
          We note that this is the exact style used by the trial court in its judgment and that it includes the
modifier "a/k/a" even though the two names cited in the judgment are identical. Neither appellant nor the
State contend that the wrong party was charged in this case.
equal to or greater than 200 grams but less than 400 grams, and was placed on

deferred adjudication community supervision for a period of five years.                     See TEX.

HEALTH & SAFETY CODE ANN. § 481.117(d) (West 2010). On June 6, 2011, the trial court

held a hearing on the State’s motion to revoke appellant’s community supervision.

Appellant pled “true” to counts 3, 7, and 8 of the State’s motion. The trial court found

those counts to be true, revoked appellant’s probation, and sentenced appellant to a

twelve-year prison term. Appellant’s counsel has filed an Anders brief with this Court,

reviewing the merits, or lack thereof, of the appeal in this cause and concluding that the

appeal is frivolous.2 We affirm.

                                              I. ANDERS

        Pursuant to Anders v. California, 386 U.S. 738, 744 (1967), appellant’s counsel

has filed a brief with this Court stating that he has found no reversible error committed

by the trial court and no arguable ground of error upon which an appeal can be

predicated.     Counsel’s brief meets the requirements of Anders as it presents a

professional evaluation demonstrating why there are no arguable grounds to advance

on appeal. Counsel’s brief sets out, in great detail, relevant portions of the record that

may provide potentially appealable issues. See In re Schulman, 252 S.W.3d 403, 407

n.9 (Tex. Crim. App. 2008) (“In Texas, an Anders brief need not specifically advance

arguable points of error if counsel finds none, but it must provide record references to

the facts and procedural history and set out pertinent legal authorities.”) (citing Hawkins

v. State, 112 S.W.3d 340, 343–44 (Tex. App.—Corpus Christi 2003, no pet.)); Stafford

v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991).


        2
          This case is before the Court on transfer from the Ninth Court of Appeals in Beaumont pursuant
to an order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001 (West 2005).

                                                   2
        In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978), appellant’s counsel has carefully discussed why, under controlling authority,

there are no errors in the trial court’s judgment. Counsel has informed this Court that he

has forwarded a copy of his brief to appellant and has informed appellant of his right to

review the record and to file a pro se response.3 See Anders, 386 U.S. at 744; Stafford,
813 S.W.2d at 510 n.3; see also In re Schulman, 252 S.W.3d at 409 n.23. More than

an adequate time has passed, and appellant has not filed a pro se response.

                                      II. INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488
U.S. 75, 80 (1988). We have reviewed the entire record, including counsel’s brief;

however, we have found nothing that would arguably support an appeal. See Bledsoe

v. State, 178 S.W.3d 824, 826–28 (Tex. Crim. App. 2005) (“Due to the nature of Anders

briefs, by indicating in the opinion that it considered the issues raised in the briefs and

reviewed the record for reversible error but found none, the court of appeals met the

requirement of Texas Rule of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509.

Accordingly, we affirm the judgment of the trial court.

                                     III. MOTION TO WITHDRAW

        In accordance with Anders, appellant’s attorney has asked this Court for

permission to withdraw as counsel.             See Anders, 386 U.S. at 744; see also In re

Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80
        3
          The Texas Court of Criminal Appeals has held that Athe pro se response need not comply with
the rules of appellate procedure in order to be considered. Rather, the response should identify for the
court those issues which the indigent appellant believes the court should consider in deciding whether the
case presents any meritorious issues.@ In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App.
2008) (quoting Wilson v. State, 955 S.W.2d 693, 696–97 (Tex. App.—Waco 1997, no pet.)).


                                                    3
(Tex. App.—Dallas 1995, no pet.) (“If an attorney believes the appeal is frivolous, he

must withdraw from representing the appellant. To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous.”) (citations omitted)). We grant counsel’s

motion to withdraw. Within five days of the date of this Court’s opinion, counsel is

ordered to send a copy of the opinion and judgment to appellant and advise him of his

right to file a petition for discretionary review.4 See TEX. R. APP. P. 48.4; see also In re

Schulman, 252 S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim.

App. 2006).



                                                                    __________________
                                                                    ROGELIO VALDEZ
                                                                    Chief Justice

Do not Publish.
TEX. R. APP. P. 47.2(b)
Delivered and filed the
5th day of April, 2012.




        4
          No substitute counsel will be appointed. Should appellant wish to seek further review of this
case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review or file a pro se petition for discretionary review. Any petition for discretionary review
must be filed within thirty days from the date of either this opinion or the last timely motion for rehearing or
timely motion for en banc reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2.
Effective September 1, 2011, any petition for discretionary review must be filed with the clerk of the Texas
Court of Criminal Appeals. See id. R. 68.3. Any petition for discretionary review should comply with the
requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See id. R. 68.4.


                                                       4